NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

WALTER OSWALDO VALDEZ-LARA,                      No. 13-73040

               Petitioner,                       Agency No. A072-903-296

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Walter Oswaldo Valdez-Lara, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039-40 (9th Cir. 2010). We dismiss in part and deny in part the

petition for review.

      Valdez-Lara does not challenge the BIA’s finding that he waived any

challenge to the IJ’s denial of his withholding of removal claim. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996). To the extent Valdez-

Lara’s opening brief challenges the denial of withholding of removal, we lack

jurisdiction to consider those contentions. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004). In addition, Valdez-Lara did not apply for asylum or

cancellation of removal, so we lack jurisdiction to review any contentions in the

opening brief regarding eligibility for these forms of relief. See id.

      Substantial evidence supports the BIA’s finding that Valdez-Lara was not

credible due to inconsistencies between his testimony and his asylum application.

See Shrestha, 590 F.3d at 1048 (agency’s adverse credibility finding reasonable

under the totality of the circumstances). Because Valdez-Lara’s CAT claim is

based on the testimony that the BIA found not credible, and the record does not

otherwise compel the conclusion that it is more likely than not he will be tortured


                                           2                                   13-73040
by or with the consent or acquiescence of the government of El Salvador, his CAT

claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003); see

also Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2013) (evidence that

government has been ineffective in preventing or investigating criminal activities

does not establish that public officials are likely to acquiesce in torture).

      Valdez-Lara sought to be returned to El Salvador after filing this petition for

review, and his opening brief indicates that he has been removed. Accordingly,

Valdez-Lara’s request for a stay of removal, included in the opening brief, is

denied as moot.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            3                                    13-73040